Citation Nr: 0205180	
Decision Date: 05/24/02    Archive Date: 06/03/02

DOCKET NO.  99-02 160A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an effective date earlier than June 6, 
1997, for the grant of entitlement to a total disability 
rating based on individual unemployability (TDIU) due to 
service-connected disabilities.  

2.  Entitlement to an increased rating for post traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to May 1970.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in October 1997 and 
February 1998 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama.  

The case was previously before the Board in October 2000, at 
which time it was Remanded to obtain additional records and 
to afford the veteran a comprehensive PTSD examination.  The 
requested development having been completed, the case is once 
again before the Board for appellate consideration of the 
issue on appeal.  

The Board observes that the disability evaluation assigned 
for the veteran's PTSD was increased to a 50 percent rating 
under the authority of an August 2001 rating, which increase 
was authorized after the case was remanded by the Board.  
TDIU was also established pursuant to an August 2001 rating, 
effective from June 6, 1997.  Nevertheless, the assigned 
rating for PTSD remains on appeal because that increase to a 
50 percent evaluation did not constitute a full grant of the 
benefit sought, and the increased rating issue remains in 
appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  
The veteran expressly continued his appeal vis-à-vis the 
effective date assigned for TDIU.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed by the RO.  

2.  Pursuant to a March 1997 unappealed final rating 
decision, the evaluation for the veteran's PTSD was continued 
as 30 percent disabling.

3.  The veteran filed a claim for TDIU on June 6, 1997.

4.  The veteran's PTSD approximates a disorder manifested by 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks (more than once a week); difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.


CONCLUSIONS OF LAW

1.  The criteria for an effective date, prior to June 6, 
1997, for the assignment of a total disability rating based 
on individual unemployability (TDIU) due to service-connected 
disabilities are not met.  38 U.S.C.A. § 5110 (West 1991); 38 
C.F.R. § 3.151, 3.155, 3.400 (2001).

2.  The schedular criteria for a rating in excess of 50 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107(a) (West 1991 & Supp. 2001); 38 
C.F.R. §§ 4.1, 4.7, 4.16(c), 4.130, Diagnostic Code 9411 
(2001); see also new regulations at 66 Fed. Reg. 45630-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

While the veteran's claim was pending, 38 U.S.C.A. § 5107 was 
amended, effective for all pending claims, to eliminate the  
requirement that the veteran submit a well-grounded claim in 
order to trigger VA's duty to assist.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp. 2001) [hereinafter "VCAA"].  
Consequently, the VA is obligated to assist a claimant in the 
development of his/her claim, unless there is no reasonable 
possibility that such assistance will aid in substantiating 
the claim.  In addition to eliminating the well-groundedness 
requirement, the statute also amplified and defined the duty 
to assist.  Id. 

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
This assistance specifically includes obtaining all relevant 
records, private or public, adequately identified by the 
claimant with proper authorization for their receipt; 
obtaining any relevant evidence in federal custody; and 
obtaining a medical examination or opinion where indicated.  
Id.  

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain such 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  See also new regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 3.326(a), promulgated pursuant to the 
enabling statute.  

In the present case it appears as if the duty to assist has 
been satisfied.  All treatment records identified by the 
veteran have either been obtained by the RO or submitted by 
the claimant.  Additionally, the appellant has been provided 
with a recent VA medical examination and notice of the 
requirements necessary to substantiate the claims have been 
provided in the Statements of the Case and other development 
letters of record.  Accordingly, a remand back to the RO for 
compliance with the new duty to assist requirements is not 
necessary,  and the veteran is not prejudiced by the Board's 
decision not to do so.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).   


Effective date for TDIU

The veteran filed a claim for TDIU on June 6, 1997.  

In general, except as otherwise provided, the effective date 
of an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 C.F.R. § 
3.400.

The type of claim that is at issue here, a TDIU rating claim, 
is regarded as a claim for increased disability compensation.  
Therefore, this claim is subject to the more specific 
criteria under 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. 
§ 3.400(o)(2).  "The effective date of an award of increased 
compensation shall be the earliest date as of which it is 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date."  38 
U.S.C.A. § 5110(b)(2).  The implementing regulation 
summarizes the criteria for an effective date of an award of 
increased compensation as the "[e]arliest date as of which it 
is factually ascertainable that an increase in disability had 
occurred if claim is received within 1 year from such date 
otherwise, date of receipt of claim."  38 C.F.R. § 
3.400(o)(2).

A "claim" is defined as a formal or informal communication 
in writing requesting a determination of entitlement, or 
evidencing a belief in entitlement, to a benefit.  38 C.F.R. 
§ 3.1(p).  Any communication or action, indicating an intent 
to apply for one or more benefits under the laws administered 
by VA, from a claimant, his or her duly authorized 
representative, a Member of Congress, or some person acting 
as next friend of a claimant who is not sui juris may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  38 C.F.R. § 3.155(a).  "Date 
of receipt" means the date on which a claim, information or 
evidence was received in the VA. 38 C.F.R. § 3.1(r).  See 
also Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).

Further, 38 C.F.R. § 3.157(b) provides that, once a formal 
claim for pension or compensation has been allowed or a 
formal claim for compensation has been disallowed for the 
reason that the service-connected disability is not 
compensable in degree, the date of an outpatient or hospital 
examination or admission to a VA or uniformed service 
hospital will be accepted as the date of receipt of an 
informal claim for increased benefits, or an informal claim 
to reopen, with respect to disabilities for which service 
connection has been granted.  The provision only applies 
where such reports relate to examination or treatment of a 
disability for which service connection has previously been 
established or when a claim specifying the benefit sought is 
received within one year of the date of such examination or 
treatment.  38 C.F.R. § 3.157(b)(1).  The date of receipt of 
evidence from a private physician or layman will be accepted 
as the date of an informal claim when the evidence furnished 
by or on behalf of the claimant is within the competence of 
the physician or lay person and shows the reasonable 
probability of entitlement to benefits.  38 C.F.R. § 
3.157(b)(2).

The law provides that a veteran is entitled to permanence of 
total disability when such impairment is reasonably certain 
to continue throughout his or her life.  The permanent loss 
or loss of use of both hands, or both feet, or one hand and 
one foot, or the sight of both eyes, or becoming permanently 
helpless or bedridden constitutes permanent and total 
disability.  Diseases and injuries of long standing which are 
actually totally incapacitating will be regarded as 
permanently and totally disabling when the probability of 
permanent improvement under treatment is remote.  Permanent 
and total disability ratings may not be granted as a result 
of any incapacity from acute infectious disease, accident, or 
injury, unless there is present one of the recognized 
combinations of permanent loss of use of extremities or 
sight, or where the person is in the strict sense permanently 
helpless or bedridden, or when it is reasonably certain that 
a subsidence of the acute or temporary symptoms will be 
followed by irreducible totality of disability by way of 
residuals.  The age of the disabled person may be considered 
in determining permanence.  38 C.F.R. § 3.340(b).

The Social Security Administration (SSA) issued a favorable 
determination in June 1998 in which an award of SSA benefits 
was made retroactively effective to some time in 1990.  The 
private medical records underlying that determination were 
not received, however, until well after the veteran had filed 
his claim for VA TDIU benefits on June 6, 1997.  
Nevertheless, the veteran asserts that the record 
demonstrates that he was totally disabled from 1990, and that 
the effective date of the VA award should be adjusted 
accordingly, apparently to coincide with the effective date 
awarded for SSA benefits.  The law is plainly contrary to the 
argument.

Initially, it bears emphasis that the SSA considered non 
service connected disabilities in reaching its conclusion as 
to awarding benefits under their law, e.g. traumatic brain 
injury.  Under VA law, only service connected disabilities 
may be considered in the context of a TDIU claim.  Hatlestad 
v. Brown, 5 Vet. App. 524, 529 (1993).  Thus, the SSA award 
and associated records do not demonstrate establishment to 
TDIU benefits in accordance with VA law.  

That is not to say that the private records are irrelevant to 
a TDIU claim.  Under 38 C.F.R. § 3.157, private medical 
records or hospitalization may be accepted as an earlier 
informal claim for benefits, if such report relates to a 
disability which may establish entitlement.  When such 
reports are received, including reports from private 
physicians, state and other institutions, the date of receipt 
of the reports is accepted as the date of receipt of an 
informal claim.  38 C.F.R. § 3.157(b).  Inasmuch as the 
records focused upon by the veteran were not received until 
after the claim had been filed, they are simply unhelpful in 
establishing entitlement to an earlier effective date to the 
benefit sought.  

It bears additional emphasis that, pursuant to a March 1997 
unappealed rating decision, the evaluation for the veteran's 
PTSD was continued as 30 percent disabling.  Inasmuch as the 
veteran did not perfect a timely appeal as to that 
determination, the RO's decision is final.  38 U.S.C.A. 
§ 7105.  Therefore, the Board does not have a legal basis for 
going behind the prior final decision to establish an 
effective date prior to that rating.

In this case, the date of the claim, June 6, 1997, is the 
earliest date from which an award of VA TDIU benefits may be 
had.  Unfortunately, the evidence before the Board does not 
show receipt of a claim, formal or informal, for benefits 
based on TDIU prior to June 6, 1997, and there is thus no 
legal basis for assigning an earlier effective date.  Since 
the law is dispositive in the present case, the appeal must 
be denied.  

Evaluation PTSD

Disability ratings are rendered upon the VA's Schedule for 
Rating Disabilities as set forth at 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  The disability must be viewed in relation 
to its history.  38 C.F.R. § 4.1.  The higher evaluation 
shall be assigned where the disability picture more nearly 
approximates the criteria for the next higher evaluation.  38 
C.F.R. § 4.7.  While lost time from work related to a 
disability may enter into the evaluation, the rating schedule 
is "considered adequate to compensate for considerable loss 
of working time from exacerbations proportionate" with the 
severity of the disability.  38 C.F.R. § 4.1. 

In adjudicating the increased rating claim, the Board 
determines whether (1) the weight of the evidence supports 
the claim, or (2) the weight of the "positive" evidence in 
favor of the claim is in relative balance with the weight of 
the "negative" evidence against the claim: the appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102;  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  

The veteran's service-connected PTSD is rated under the 
provisions of Diagnostic Code 9411.  Under that diagnostic 
code, a 50 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks (more than once a week); 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent rating is warranted where the disorder is manifested 
by occupational and social impairment with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking or mood, due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech that is intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  The highest available 
rating, 100 percent, is warranted where the disorder is 
manifested by total occupational and social impairment due to 
such symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
oneself or others; an intermittent inability to perform the 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory 
loss for names of close relatives, one's own occupation, or 
one's own name.  38 C.F.R. § Part 4, Diagnostic Code 9411 
(effective November 7, 1996).  

As noted above, a March 1997 unappealed and final rating 
decision continued the evaluation for the veteran's PTSD as 
30 percent disabling. 

The global assessment of functioning score (GAF) is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness." DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS 32 (4th ed. 1994) (hereinafter DSM-IV).  A GAF 
score of 51 - 60 is defined as "Moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
OR moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers)."  Ibid.  

After the March 1997 final rating, the veteran was 
hospitalized on several occasions.  Apart from an early 
hospitalization during the pertinent period, the veteran's 
Global Assessment of Functioning (GAF) score consistently was 
reported as between 50 and 60, which raises some question as 
to the medical necessity of such admissions.  The Board notes 
also that although the veteran repeatedly claimed denial of 
substance or alcohol abuse on his various admissions, he 
would regularly test positive.  The Board additionally 
observes that while an August 1997 private examination report 
professed that there was "absolutely no sign of malingering 
or of symptom magnification", an August 21, 2000 VA 
addiction severity index reported that the veteran 
significantly distorted information by misrepresentation.  In 
this case, the preponderance of the evidence demonstrates 
that the veteran lacks credibility.  

The veteran was afforded a VA examination in February 2001.  
The examiner reported that he had reviewed the C-file prior 
to completion of the report.  The veteran reported issues 
with co-workers and supervisors since his return from Vietnam 
and that he hadn't worked since 1990.  He was initially 
irritable on examination.  He was reportedly preoccupied with 
other veterans obtaining 100 percent compensation when they 
were not even in battle.  He claimed nightmares, nervousness 
during the day and difficulty trusting others.  He regularly 
participated in support groups.  His son died when he was 
twelve, which the veteran attributed to chemicals  from 
Vietnam.  At night he reported hearing sounds and that he 
guarded the perimeter.  Objectively, he was casually dressed 
with a military hat and green shirt.  He was alert and 
oriented times four.  Mood was described as upset with a 
slightly constricted affect.  He exhibited good eye contact.  
Thought process was described as coherent.  There was no 
flight of ideas or loosening of association.  His though 
content was negative for suicidal or homicidal ideation.  
There were no hallucinations.  Insight and judgment was 
characterized as marginally adequate.  Higher cognitive 
functions were intact.  The veteran was reported with a GAF 
score of 55.  

The current GAF score, 55, represents the middle range of 
moderate symptoms or moderate difficulty in social, 
occupational, or school functioning.  See Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.) (DSM-IV) 
(1994) (GAF score range of 51 to 60 for moderate symptoms).  
Parenthetically, such a score was, for all intents and 
purposes, representative of the scores maintained during 
several hospitalizations.  Accordingly, the Board concludes 
that the veteran's overall disability picture attributable to 
PTSD more closely approximates a 50 percent rating than any 
higher evaluation level.  38 C.F.R. § 4.7. 

The primary concern in a claim for an increased evaluation is 
the present level of disability.  See Francisco v. Brown, 7 
Vet. App. 55 (1994).  In Francisco, the Court stated that 
although a rating specialist was directed to review the 
recorded history of a disability in order to make an accurate 
evaluation, the regulations did not give past medical reports 
precedence over current findings.  Francisco, 7 Vet. App. at 
58. Hence, for purposes of application of the schedular 
criteria, the Board assigns the greater weight of probative 
value to the recent VA compensation examination conducted in 
February 2001.  The recent examination is also relevant and 
adequate.  See Powell v. West, 13 Vet. App. 31 (1999).

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claim 
of entitlement to an increased evaluation for PTSD.  Because 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  38 
U.S.C.A. § 5107(b) (West 1991); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1991).  

There is no competent evidence of record which indicates that 
the veteran's PTSD has caused marked interference with 
employment beyond that which is contemplated under the 
schedular criteria, and, although there has been some 
inpatient care, the necessity of such inpatient care is 
questioned in light of associated GAF scores and the more 
recent VA examination results.  Thus, there is no basis for 
consideration of an extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).  Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  There is nothing in the evidence 
of record to indicate that the application of the regular 
schedular standards is impractical in this case.  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-9 (1996). 

ORDER

Entitlement to an effective date earlier than June 6, 1997 
for the award of TDIU benefits is denied. 

Entitlement to increased evaluation for PTSD is denied. 



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

